Citation Nr: 1437703	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  12-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for right wrist arthritis status post open reduction fixation with residuals scars.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1983 and from July 1987 to February 1985.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Board remanded this matter in January 2014.  As there has been substantial compliance with the remand orders, the Board may now adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected right wrist disability is not shown to be productive of the hand fixed in supination or hyperpronation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for the Veteran's right wrist arthritis status post open reduction fixation with residuals scars have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.71a, Diagnostic Code 5213 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for a right wrist disability.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of his claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's medical treatment records.  The Veteran was afforded VA examinations in February 2010, December 2012, and February 2014.  Taken together, the examinations are adequate; they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

During service, the Veteran fractured and dislocated several bones in his right wrist and underwent an open reduction internal fixation.  In the May 2010 rating decision, the RO granted service connection for right wrist arthritis status post open reduction fixation with residual scars and assigned a 30 percent rating under Diagnostic Codes (DC) 5010-5213.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and the RO rated the disability as if the residual condition is impairment of supination and pronation under DC 5213.  

The right wrist fracture residuals are rated analogously to limitation of motion.  Normal range of motion of the wrist is: radial deviation from 0 to 20 degrees; ulnar deviation from 0 to 45 degrees; dorsiflexion from 0 to 70 degrees; and plantar flexion from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate I. 

The rating criteria distinguish between the major (dominant) and minor (non-dominant) appendage.  The Veteran is shown to be right-handed, so the criteria for the major appendage apply.

DC 5213 provides that limitation of supination of a forearm to 30 degrees or less warrants a 10 percent.  Limitation of pronation with motion lost beyond the last quarter of arc, and the hand does not approach full pronation, warrants a 20 percent rating.  With pronation lost beyond the middle of arc, a 30 percent rating is warranted.  A 20 percent rating is assigned for a hand fixed near the middle of the arch or moderate pronation.  A rating of 30 percent is assigned for the hand fixed in full pronation.  A rating of 40 percent is assigned for the hand fixed in supination or hyperpronation. 

Normal pronation is from 0 to 80 degrees and normal supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.

DCs 5214 and 5215 are also potentially applicable.  Under DC 5214, pertaining to ankylosis of the major wrist, a rating of 30 percent is warranted for favorable ankylosis in 20 degrees to 30 degrees of dorsiflexion; 40 percent is warranted for ankylosis in any other position, except favorable; and a maximum 50 percent rating is warranted for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  

DC 5215 provides for ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for either wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for either wrist. 38 C.F.R. § 4.71a.

The Veteran also has scars on his right wrist.  The applicable rating criteria for scars other than the face, head or neck are as follows: under DC 7801, scars that are deep and nonlinear are assigned a 10 percent rating if the area or areas exceeds 6 square inches (39 sq. cm.).  Under DC 7802, scars that are superficial and nonlinear are assigned a 10 percent rating if the area or areas is 144 square inches (929 sq. cm) or greater.  DC 7804 provides for scars that are unstable or painful.  

The Veteran was afforded a VA examination in February 2010, where he complained of daily aches, weakened grip, and diminished functioning of his right wrist.  He denied any swelling, heat, redness, tenderness, or drainage and stated that he does not use a brace or any other adaptive equipment.  

On physical examination, the Veteran's right wrist appeared normal in appearance.  However, the VA examiner observed scars on the dorsum and the volar aspect of the right wrist.  The VA examiner also noted that the Veteran's grip was not as strong as on the left.  With regard to his range of motion, the Veteran's supination was 0 to 40 degrees, and pronation was 0 to 40 degrees.  Dorsiflexion was 0 to 30 degrees and palmar flexion was 0 to 45 degrees.  The Veteran's right wrist radial deviation was 0 to 10 degrees and ulnar deviation was 0 to 30 degrees.  The diagnosis was osteoarthritis, severe, right wrist, with moderate loss of motion. 

The Veteran was examined again in December 2012, where he reported flare ups of right wrist pain and constant right wrist instability.  The Veteran denied effusion.  On physical examination, the Veteran's palmar flexion was to 40 degrees, with pain at 0 degrees and dorsiflexion was at 0 degrees, with pain at 0 degrees.  Radial deviation was to 5 degrees and ulnar deviation was to 20 degrees.  No additional limitation of motion, weakness, fatigability, or loss of coordination was noted after repetitive testing.  In regards to functional loss, the VA examiner noted that the Veteran has less movement than normal, pain on movement, and deformity of the right wrist.  The examiner also observed tenderness or pain on palpation of the right wrist.  Muscle strength testing was normal and no ankylosis was present.  The VA examiner observed scars on the Veteran's right wrist, but noted that they were not painful, unstable, or greater than 39 square cm.  The diagnosis was osteoarthritis and radius/ulna fracture.  The VA examiner stated that the Veteran's wrist condition impacts his ability to work because the Veteran is unable to perform any tasks requiring strenuous or repetitive use of his right wrist. 

The Veteran was afforded another VA examination in February 2014.  The Veteran complained of right wrist pain, which he rated as a 3 to 4 out of 10 and a 10 out of 10 during flare ups.  He stated that his flare ups are characterized by a shooting ("like a knife") pain that radiates from the wrist over to the 3rd metatarsal.  During these episodes, the Veteran reported that he cannot move his wrist or hand and has weakness to the point that he drops what he is holding.  These episodes occur 3 to 4 times a month and lasts 1 to 5 minutes.  The VA examiner stated that a flare-up was not present at the time of the examination, and therefore, it would be speculative for her to express in terms of degrees of additional range of motion loss due to pain, weakness, fatigability, or incoordination.  

On physical examination, the Veteran's palmar flexion was to 20 degrees, with pain at 0 degrees.  His dorsiflexion was to 10 degrees, with pain at 0 degrees.  After repetitive testing, his palmar flexion was to 5 degrees, and dorsiflexion was to 15 degrees.  Ulnar flexion was to 15 degrees, with pain at 5 degrees.  Radial deviation was to 5 degrees, with pain at 0 degrees.  Right wrist pronation was to 90 degrees, without pain, and supination was at 50 degrees, with pain at 50 degrees.  No additional limitation of motion was noted after repetitive testing.  The examiner specifically noted that there was no ankylosis.  The Veteran's functional loss included less movement than normal, pain on movement, swelling, and deformity.  The VA examiner noted tenderness or pain on palpation of the right wrist.  On muscle strength testing, the Veteran's right wrist flexion and extension was 4/5.  His hand grip was at 4/5.  The VA examiner noted that the residuals of the Veteran's wrist surgery include pain, loss of motion, dorsal deformity, edema, and numbness around the dorsal and volar surface scar.  However, there was no evidence of ankylosis.  The VA examiner also observed scars on the Veteran's right wrist, but noted that they were not painful, unstable, or greater than 39 square cm.  The diagnosis was wrist fracture with residuals of loss of motion, pain, and weakness.  With regard to his ability to work, the VA examiner stated that the Veteran is a train dispatcher and uses his wrist daily.  Therefore, during a flare-up, he has to stop his work duties.  The VA examiner noted that the Veteran "compensates and continues to work by using his left hand and wrist." 

Based on the foregoing, the Board finds that DC 5214 (ankylosis of the wrist) is the most appropriate diagnostic code for evaluating the right wrist disability and is more appropriate than DC 5213 (impairment of supination and pronation of the forearm).  This is based on the Veteran's symptomatology and evidence of limited motion of the wrist as well as the history of the initial injury itself, which did not involve the forearm.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

Throughout the appeal period, the Veteran exhibited limited range of motion in his right wrist.  During his most recent VA examination, the Veteran's pronation was to 90 degrees, and supination was at 50 degrees; not meeting the criteria for a compensable evaluation under DC 5213.  The Veteran's February 2010 and December 2012 VA examination reports show similar results.  Although the Veteran's range of motion of the forearm is limited, there is no evidence that the disability picture more closely approximates the criteria for a rating in excess of 30 percent under DC 5213.  His right hand is not fixed in supination or hyperpronation as he is capable of moving his wrist in supination and pronation.  Thus, the Board finds that a rating in excess of 30 percent would not be warranted under DC 5213. 

While DC 5214 is the more appropriate diagnostic code to evaluate the right wrist disability, an increased rating is also not warranted under that code as there is no evidence of ankylosis in any position, except favorable.  

The Board is aware that the Veteran has reported experiencing episodic flare-ups in his right wrist, which causes severe pain and prevents him from moving his wrist.  However, the evidence shows that the flare-ups are relatively infrequent, and fairly short in duration; occurring only 3 to 4 times a month and lasting 1 to 5 minutes.  Moreover, there is no indication in the lay or medical evidence that these flare-ups result in limitation of motion that would equate to ankylosis.  Thus, the Board concludes that the evidence is against assigning an evaluation in excess of 30 percent for his wrist disability, even considering the holding in Deluca.

Furthermore, the Board finds that a higher or separate rating is not warranted under any other potentially applicable diagnostic codes.  A higher rating is not warranted under DCs 5210 ( nonunion of the radius and ulna with flail false joint), 5211 (malunion of an ulna with bad alignment), 5212 (malunion of a radius with bad alignment) as there is no nonunion or malunion of the radius or ulna.  

A Note to DC 5213 provides that in all forearm and wrist injuries, DCs 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.  In this case, the evidence does not demonstrate that the initial injury caused any injury of the muscles of the wrists or nerves passing through the wrist.  Likewise, there is no clinical evidence of tendon injury or any current tendon tie-up at the wrists, or forearms.  Accordingly, separate additional disability ratings for impaired finger movements are not warranted.

The Board also finds that a separate, compensable rating for scars is not warranted.  Although the Veteran has scars on his right wrist, there is no objective evidence that the scars are painful, unstable, or at least 39 square cm.  As such, a rating under DCs 7801-7804 is not warranted. 

The Board is sympathetic to the Veteran's contentions that his service-connected right wrist disability warrants an increased evaluation.  The Veteran is competent to report symptoms associated with his right wrist, and there is no reason shown to doubt his credibility.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his right wrist disability.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical professionals who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's wrist disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

An initial rating in excess of 30 percent for right wrist arthritis status post open reduction fixation with residuals scars is denied. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


